Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 3 recites the limitation “an orientable screwed crown” in Line 3. It is not clear if this crown in the same as the one recited in Line 2. For examination purposes, the Examiner will assume they are the same. 
Claim 1, Lines 3-4, recite the limitation “seal same tightly”. It is not understood what Applicant refers to. 
Claims 1-2, recite the limitations “on one hand” and “on another hand”. These limitations seem to be a literal translation and should be deleted.  

There is insufficient antecedent basis for these limitations in the claim.
Claims 12-13 recite the limitation "a case". It is not clear if these cases are the same as the one recited in Claim 1 or a different one. For examination purposes, the Examiner will assume they are the same.
Claim 14 recite the limitation "a fitting method". It is not clear if this method is the same as the one recited in Claim 13 or a different one. For examination purposes, the Examiner will assume they are the same.
The term "the vicinity" in claims 1 and 8-11 is a relative term which renders the claim indefinite.  The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Appropriate correction is required.
As far as understood by the Examiner, the rejection stands as follows:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gourdin (US Patent Application Publication No. 2013/0114383). With regard to Claim 1, Gourdin discloses a watch case comprising a middle part (3) with at least one through hole (Fig. 1) for receiving an orientable screwed crown (C) and the orientable screwed crown arranged to engage with the hole, the orientable screwed crown including a pattern (S) on an end face or in the vicinity thereof, the orientable screwed face including, axially movable along an axial direction in relation to one another, on one hand, a subassembly (Fig. 2) including a crown body (body of 4) suitable for being handled by a user and including the pattern, and, on another hand,  by friction with the complementary indexing profile of the hole.
With regard to Claim 3, Gourdin discloses the middle part and the tube each including a graduated scale (Fig. 4) suitable for visually marking the relative angular position thereof.
With regard to Claim 4, Gourdin discloses the subassembly cannot be dismantled (Fig. 3), and including, axially movable along the axial direction against elastic return means (spring shown in Fig. 7) in a chamber wherein the subassembly is captively fitted, a movable pipe (5) including fastening means arranged for fastening the orientable screwed crown to a control organ (3a’) housed in the case.
With regard to Claim 5, Gourdin discloses the subassembly including a fixed pipe (5) fastened inside the crown body, and bearing a threading arranged to engage with a tapping included in the tube wherein the fixed pipe is movably fitted.
With regard to Claim 6, Gourdin discloses the crown body comprising at least one internal annular groove, or a hole, for receiving at least one first seal (9) arranged to engage with a first shoulder (Fig. 7) included in the tube which includes a stopping surface (Fig. 7) arranged to compress the first seal during the screwing of the crown body onto the tube.
With regard to Claim 7, Gourdin discloses the tube comprising at least one external annular groove or a shoulder (Fig. 7) for receiving a second seal (8) arranged to engage with a sealing shoulder (Fig. 7) included in the middle part.
With regard to Claim 12, Gourdin discloses a watch (Paragraph 0001) comprising the case.
With regard to Claim 13, Gourdin discloses a method for fitting the case comprising the following steps: preparing the subassembly and equipping the crown body internally with a first seal (9) held in a groove (Fig. 7) or bearing on a tubular spacer (5) housed in the crown body; preparing the tube and equipping it externally with a second seal (8); screwing the subassembly completely into the tube; inserting the tube axially along the axial direction into the hole of the middle part, in the middle part, in the desired angular position.
With regard to Claim 14, Gourdin discloses, for fitting the case, whereby, after the axial insertion of the tube in the desired angular position, a removable axial stopping means (2b) being fastened to the tube and the tube is stopped axially relative to the middle part, compressing the second seal.
With regard to Claim 15, Gourdin discloses, before fastening the stopping means, between the stopping means and the middle part, at least one washer (3b) or/and at least one elastic washer being inserted.
With regard to Claim 16, Gourdin discloses, after fastening the stopping means, the subassembly being unscrewed to fasten therein a control organ (3a’) housed in the case, then the subassembly is rescrewed at the end of the screwing travel. 

Allowable Subject Matter

Claims 2 and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The references fail to teach, disclose, or suggest, either alone or in combination,  the case comprising a removable axial stopping means arranged, when fastened to the tube, to axially stop, along the axial direction, the tube relative to the middle part by trapping the middle part between a first banking bearing surface of the tube arranged to engage in axial banking bearing with a first outer banking surface of the middle part, and a second banking bearing surface included in the axial stopping means and which is arranged to engage in axial banking bearing with a second inner banking bearing surface, included in the middle part on the side opposite the first outer banking surface and in combination with the rest of the limitations of the base and intermediate claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose watch cases having screwed crowns, spring, indexing means and seals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833